Title: From James Madison to Caesar Augustus Rodney, 17 April 1807
From: Madison, James
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Washington Apl. 17. 1807
                        
                        The inclosed letter was sent to me on the supposition that some step might be necessary to be taken here you
                            being at the time in Philada. The writers of the letter however have proceeded on a mistake as to the allowance to
                            Witnesses. The Act of Feb. 7. 1799. makes it 5 Cents per mile equal at this season to near two dollars a day, and 1¼
                            dols. during attendance on the Court. The Marshall will of course apprize the attending Witnesses of their legal claim,
                            and there is not time now to take any steps as to those who may not have already undertaken the Journey. The President
                            suggests that the Witnesses agst. White ought to be got to Richmond for the trial of Burr. Have your arrangements
                            included the case, or is there anything to be done, that can be added from this place?
                        Yrs. very sincerely
                        
                            James Madison
                            
                        
                    